Case: 12-16138   Date Filed: 06/11/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-16138
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:09-cr-00323-TJC-TEM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


GREGORY CHARLES PARRISH,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 11, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-16138     Date Filed: 06/11/2013   Page: 2 of 2


      Susan Good Yazgi, counsel for Gregory Charles Parrish in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Parrish’s convictions and

sentences are AFFIRMED.




                                          2